Citation Nr: 1447274	
Decision Date: 10/24/14    Archive Date: 10/30/14

DOCKET NO.  11-21 084	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to service connection for hearing loss.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Azizi-Barcelo, Counsel



INTRODUCTION

The Veteran had active service from January 1959 to August 1967. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from   a rating decision in June 2010, by a Regional Office (RO) of the Department of Veterans Affairs (VA). 

In February 2013, the Veteran testified at a Board video conference hearing over which the undersigned Veterans Law Judge presided.  A transcript of that hearing has been associated with the claims file.  The Veteran subsequently submitted additional argument and evidence and waived the right to have the evidence considered by the RO.


FINDINGS OF FACT

The most probative evidence of record indicates that a bilateral hearing loss disability was not present in service or until many years thereafter and the current hearing loss disability is not related to service.


CONCLUSION OF LAW

The requirements for establishing service connection for bilateral hearing loss have not been met.  38 U.S.C.A. §§ 1110, 1112, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2013).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002)) redefined VA's duty to notify and assist a claimant in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2013).

The notice requirements of the VCAA require VA to notify a claimant of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, the VA will attempt to obtain.  38 C.F.R. § 3.159(b) (2013).  Compliant VCAA notice was provided in an April 2010 letter.  

The Veteran was afforded a hearing before the Board, at which he presented oral testimony in support of his claim.  The record was held open for 60 days for him to submit this additional documentation.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. § 3.103(c)(2) requires that the Veterans Law Judge (VLJ) who chairs a hearing explain the issues and suggest the submission of evidence that may have been overlooked.  Here, the VLJ identified the issue and the Veteran testified as to in-service events, symptomatology and treatment history for his claimed condition.  Neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2) or identified any prejudice in the conduct of the Board hearing.  The hearing focused on the elements necessary to substantiate the claim and the Veteran testified as to those elements.  As such, the Board finds that there is no prejudice to the Veteran in deciding this case and that no further action pursuant to Bryant is necessary.

The Board also finds that all relevant facts have been properly developed, and that all evidence necessary for equitable resolution of the claim has been obtained.  The Veteran's service treatment records, and available private and VA treatment records, have been obtained.  The Veteran was afforded a VA examination that addressed his contentions.  Moreover, the Veteran has not indicated that there are any additional records that VA should seek to obtain on his behalf.  Based on a review of the claims file, the Board finds that there is no indication in the record that any additional evidence relevant to the issue to be decided herein is available and not part of the claims file.  See Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007).  Accordingly, the Board will proceed to review the merits of the issue on appeal.

Service Connection

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Evidence of continuity of symptomatology from the time of service until the present is required where the chronicity of a chronic condition manifested during service either has not been established or might reasonably be questioned.  38 C.F.R. § 3.303(b); see also Walker v. Shinseki, 708 F.3d 1331, 1340 (Fed. Cir. 2013) (holding that only conditions listed as chronic diseases in § 3.309(a) may be considered for service connection under 38 C.F.R. § 3.303(b) (2013).  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).

Generally, in order to prove service connection, there must be competent, credible evidence of (1) a current disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a nexus, or link, between the current disability and the in-service disease or injury.  See, e.g., Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Pond v. West, 12 Vet. App. 341 (1999). 


Moreover, where a Veteran served continuously for ninety (90) days or more during a period of war, or during peacetime service after December 31, 1946, and sensori-neural hearing loss becomes manifest to a degree of 10 percent within one year from date of termination of such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2013).  

The determination of whether a Veteran has a disability based on hearing loss is governed by 38 C.F.R. § 3.385.  For the purposes of applying the law administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  See 38 C.F.R. § 3.385. 

"[W]hen audiometric test results at a Veteran's separation from service do not meet the regulatory requirements for establishing a 'disability' at that time, he or she  may nevertheless establish service connection for a current hearing disability by submitting evidence that the current disability is causally related to service."  Hensley v. Brown, 5 Vet. App. 155, 160 (1993).  The threshold for normal hearing is from zero to 20 decibels, and higher threshold levels indicate some degree of hearing loss.  Id. at 157.

The Board has reviewed all the evidence in the record.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the appellant or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claims and what the evidence in the claims file shows, or fails to show, with respect to the claims.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

The Veteran contends that he developed hearing loss as a result of noise exposure during active service.   

In this case, the medical evidence shows that the Veteran has current bilateral hearing disability as defined by VA regulation.  38 C.F.R. § 3.385.  Additionally, the Veteran's DD Form 214 indicates that his military occupational specialty was Field Artillery Crewman and Instructor.  He has credibly reported being exposed to loud noise from firearms in service.  Thus, the remaining question before the Board is whether the currently diagnosed hearing loss disability is related to his service.  

Service treatment records are negative for complaints or findings of hearing loss.  At the time of the January 1959 enlistment examination, no defects were noted with respect to his ears, and his hearing was 15/15 on whispered voice testing.  The Board has converted the Veteran's audiograms to American Standards Association (ASA) units to International Standards Organization (ISO), as is customary for audiograms from the military prior to October 31, 1967.  After converting the units, the Veteran's reenlistment examination in August 1961 showed auditory thresholds at the tested frequencies of 500, 1000, 2000, and 4000 Hertz, were 25, 15, 15, and 15 for the right ear, and 15, 10, 10, and 5 for the left ear.  On periodic examination in November 1965, the auditory threshold at those same frequencies were 20, 15, 20, and 5 in both ears.  In January 1967, the auditory threshold at those frequencies in the right ear were 15, 10, 15, and 15, and 25, 10, 10, and 5 in the left ear.  In reports of medical history the Veteran denied hearing loss.  Thus, there is no competent evidence showing a hearing loss disability consistent with 38 C.F.R. § 3.385 during service.  Nor is there competent evidence showing a hearing loss disability within one year after the Veteran's separation from service.  

In fact, hearing loss was first noted many years after service.  In this regard, after service, private treatment notes initially recorded a hearing loss disability as defined by VA regulation in November 1991.  Subsequent private audiological evaluations from 2000 to 2007 continue to document bilateral hearing loss.  On VA audiological consultation in March 2010, audiometric findings were consistent with bilateral sensorineural hearing loss.  The Veteran reported a history of excessive noise exposure in service from artillery noise, as well as occupationally in manufacturing.  Subsequent VA treatment records show that the Veteran was prescribed hearing aids.    

As the competent evidence fails to show a hearing loss disability in service or for many years thereafter, the question in this case becomes whether the current hearing loss disability is etiologically related to service.  On this question, the preponderance of the competent and probative evidence is against the claim. 

On VA examination in June 2010, the Veteran reported a history of military noise exposure from artillery noise.  He also endorsed a history of occupational noise exposure while working as a field service engineer installing corn and measuring machines.  The Veteran denied any recreational exposure.  The examiner diagnosed bilateral sensorineural hearing loss and opined that the condition was not caused by or the result of service.  Following a review of the claims file, the examiner based the opinion on the fact that that the service treatment records reflect hearing within normal limits, to include prior to discharge from service.  The examiner explained that once removed from military excessive noise exposure, the Veteran's bilateral hearing would not continue to progressively worsen and thus continue to develop into a disability, as a result of that prior noise exposure.  

In support of his claim, the Veteran submitted a March 2013 private ear, nose, and throat (ENT) specialist's report who noted a history of noise exposure with a long history of bilateral gradual hearing loss.  The ENT specialist diagnosed moderate bilateral sensorineural hearing loss which the specialist opined could be related to a history of noise exposure.  However, the ENT specialist did not specifically attribute the current hearing loss to noise exposure in service, as opposed non-service noise exposure.  Moreover, the opinion noted only that the Veteran's hearing loss "could" be related to noise exposure and is speculative in nature.  See Bloom v. West, 12 Vet. App. 185, 187 (1999) (noting that the use of the term "could," without other rationale or supporting data, is speculative).  Accordingly, as the opinion was not specific to in-service noise exposure and was speculative, it is afforded minimal, if any, probative weight.  

Conversely, the Board finds the VA examiner's opinion that the Veteran's hearing loss was not related to in-service noise exposure to be highly probative.  The VA examiner's opinion was based on examination of the Veteran and a thorough review of the claims file.  Moreover, the opinion provided an adequate rationale for the opinion provided.  Accordingly, this opinion is entitled to great probative weight.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 302-04 (2008) (holding that it is the factually accurate, fully articulated, sound reasoning for the conclusion that contributes to the probative value of a medical opinion).  

While the Veteran is competent to attest to noise exposure in service and to describe subjective symptoms of hearing loss, the diagnosis of hearing loss and the etiology of such require medical testing and expertise to determine.  Thus, as a lay person the Veteran's opinion on the onset and etiology of his hearing loss disability is not competent medical evidence.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (noting general competence to testify as to symptoms but not to provide medical diagnosis).  The Board finds the audiograms in service and the  medical opinion rendered by the VA examiner to be significantly more probative than the Veteran's lay assertions.  

In summary, hearing loss disability was not shown during service or for decades thereafter, and the most probative evidence is against a finding that the Veteran's current hearing loss disability is related to service.  Accordingly, the preponderance of the evidence is against the claim, and service connection is denied. 

In reaching the above conclusions, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the claim, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b) (West 2002); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990).



ORDER

Service connection for hearing loss is denied.




____________________________________________
K.A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


